Per Curiam.

The 'board’s findings upon the factual issues respecting New York employment and consequent jurisdiction, contested by the carrier, are supported by substantial evidence and cannot be disturbed. The issue sought to be injected by the employer, upon its separate appeal, without prior separate application for board review, was not raised before the board by the carrier’s application for review or otherwise and may not be considered here. (Work*715men’s Compensation Law, § 23; Matter of Hedlund v. United Exposition Decorating Co., 15 A D 2d 973, 975, and cases there cited, mot. for lv. to app. den. 11 N Y 2d 646.)
Decision affirmed, with one hill of costs to the Workmen’s Compensation Board.
Gibson, P, J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.